The Court
said, that the resolution of the trustees seemed to contemplate a temporary arrangement. It is brief, general and vague. Connected with all the attendant circumstances, it could hardly have been intended to embrace an arrangement for ten years.
But there is another view of the subject, which is more satisfactory. The power of the trustees depends on the statute. By the 12th section of the act relative to the university, it is expressly provided, that the trustees of academies, at their regular meetings “ may appoint teach- “ ers and other officers and remove or displace them at pleasure.” It seems then, by the very terms of this section, that the trustees could not themselves make such a contract as this; and therefore, that they could not delegate such apower to others. They can not bind themselves or their successors, not to remove a teacher.
I could wish that this view of the subject had been considered at the bar. It seems to me like other public trusts for the appointment of officers at pleasure, which trusts can neither be divested nor delegated ; like the powers of the president or a governor to appoint during pleasure and the transfer of such powers is inconsistent with their nature.
The question then arises, what is the jurisdiction of this court in this case ? It has no power of visitation ; but it has power to cause contracts to be cancelled; and on that ground, it has cognizance of this cause.
Injunction granted.